Citation Nr: 1109321	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  10-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Service connection for Burkitt's lymphoma of bone marrow.

2.  Service connection for chronic kidney disease.

3.  Service connection for hyperparathyroidism.

4.  Service connection for peripheral neuropathy of the right lower extremity.

5.  Service connection for peripheral neuropathy of the left lower extremity.

6.  Service connection for branch retinal vein occlusion of the left eye.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran was a Midshipman at the U. S. Naval Academy from July 1988 to May 1992, where he was commissioned as an Ensign in the U. S. Navy on May 27, 1992.  He served on active duty from May 1992 to September 2000 and, thereafter, had additional service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals on appeal of an October 2008 rating decision issued in November 2008, in which the RO denied service connection for the above disabilities.  He perfected an appeal to all of the issues in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In an August 2010 VA Form 9, the Veteran's attorney checked the box indicating that the Veteran wanted a BVA hearing at a local VA Office.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


